DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied language (i.e. "The present invention is" "The present invention can"), speculative application/purported merits (i.e. "for sleeping or lying in the face down positions...or other desired resting position" "the present invention can also be used for a supine or reclined sleeping position"); further, the term "passed surface" is not clear or conventional with the art and does not possess any further explanation in the Specification for clarity.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 6, and 11 are objected to because of the following informalities:  
Regarding claims 1 and 6, the limitations “: At least” “; At least” “; Additional” should read respectively as “: at least” “; at least” “; additional”.
Regarding claim 11, the limitation “1 person” should read as “one person” to avoid confusion with reference characters or similar.
Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the limitations “; Additional support cushions/objects” are recited. The limitation is indefinite as the limitation itself is written confusingly; where it is unclear if the adaptable mattress is merely comprising additional support cushions/objects (such as a pillow). Furthermore, the limitation “support cushions/objects” is unclear of the scope of the term ‘objects’ as objects could be any conceivable item placed on the bed (sheets, clothes, personal effects, toys, a corpse, packing boxes, etc). The term ‘objects’ is not redefined nor clarified, nor used in the specification and lacks distinctness as to enable a person of ordinary skill in the art to discern the scope of applicant’s claim. Furthermore, the use of “/” between “support cushions/objects” is unclear as to whether “/” is to be interpreted as an “and” or an “or” statement, of which different ramifications would arise (with ‘and’ necessitating both support cushions and objects, and ‘or’ necessitating either support cushions or objects). Moreover, the use of a “/” in the limitation makes it unclear as to whether applicant is claiming “support cushions/support objects” or “support cushions and/or objects”. The latter of which raises the prior mentioned ‘object’ indefiniteness above. For the purposes of examination, the limitation is construed to read as “; additional support cushions[[/objects]]”, as ‘objects’ is considerably too broad to 
Regarding claim 10, the limitation “said cushion affixing to said mattress to allow for a recessed…” is recited. There is a lack of clarity as to whether applicant is claiming a functional feature of the invention (configured to affix to said mattress) or an operation/action/process with the invention (the act of affixing the cushion to the mattress). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p) is relevant). For the purposes of examination, the limitation is construed to read as “said cushion [[affixing]] is configured to affix to said mattress to allow for a recessed…”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milam (U.S. Pat. No. 1548728) in view of Austen (U.S. Pat. No. 2807033).
Regarding claims 1 and 6, Milam discloses (FIGS. 1, 2, and 7) an adaptable mattress (as illustrated in FIG. 1, 2, and 7) comprising: at least four pieces (1+6/3/7/8; FIG. 2) wherein there is a main 
However, Milam does not disclose a removable face portion from said head portion.
	Regardless, Austen teaches (FIGS. 1, 3 and 4) a head portion (along cross section ‘3’; FIG. 1; illustrated in FIG. 3), that further comprises a removable face portion (4; FIGS. 1, 3, and 4) from said head portion (as illustrated in FIGS. 1, 3, and 4).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated by simply combining the removable face portion of Austen (4; FIGS. 1, 3, and 4) into the open head portion of Milam (8; opening in FIG. 1 and 2). Where the results would have been predictable as both Austen and Milam are concerned with modular bedding systems with removable cushions thereon and head portions with ovular openings thereof that avail prone positioning. Where further Austen acknowledges advantageously “inserts 4 of sponge rubber or other suitable material which are shaped to fit snugly inside the openings 2 with their upper sides flush with the upper surface of the mattress.” (Col. 2, lines 37-41) Where clearly availing a modular insert that makes the head portion flush avails greater user control as Austen recognizes and demonstrates. Regarding “adaptable to various sleeping or resting positions”, an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
	For the sake of conciseness and in light of claims 1 and 6 being identical (verbatim) with each other, the rejection of claim 6 is identical as set forth in claim 1 above.
Regarding claim 2, Milam in view of Austen discloses the mattress from claim 1, wherein said interchangeable portion is adaptable for a prone sleeping position (Milam: “A similar section 7 is arranged at the upper end of section 6… designed to be removed… so that she may comfortably lie on her face” Page 1, lines 79-85). It is however considered an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
Regarding claim 3, Milam in view of Austen discloses the mattress from claim 1, wherein said interchangeable portion is adaptable for a side sleeping position. (Milam: “object of the invention is to provide a mattress so constructed that a person may sleep on his stomach or side”; Page 1, lines 10-16). It is however considered an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
Regarding claim 4, Milam in view of Austen discloses (Milam: FIGS. 1) the mattress from claim 1, wherein said interchangeable portion is adaptable for a reclined sleeping position. An element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant. However, it is observed in Milam, the interchangeable portion is adapted (to be included) for a reclined sleeping position in FIG. 1 with the head end raised upward. 
Regarding claim 5, Milam in view of Austen discloses the mattress from claim 1, wherein said interchangeable portion is adaptable for any desired sleeping position. An element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant. However, it is observed in Milam, that the interchangeable portions are adaptable for any desired sleeping position including reclining, prone, and laying on a user’s side.
Regarding claim 6, Milam in view of Austen discloses the invention as set forth in claim 1 (paragraph 12) above in light of claim 6 being verbatim/identical with claim 1.
Regarding claim 8, Milam in view of Austen discloses the mattress from claim 6, wherein said first and second interchangeable cushions are adapted for a standard mattress form (Milam: “obviously it may be made in a single bed form”; page 1, lines 94-98). Of note however, an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
Regarding claim 11, Milam in view of Austen discloses (Milam: FIGS. 2) the mattress of claim 6, wherein said mattress is adapted for more than one person (Milam: “The double bed mattress shown in Fig. 2 of course, is designed to accommodate two people”; page 1, lines 94-98). Of note however, an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milam in view of Austen in further view of Skeffington (U.S. Pat. No. 1040795).
Regarding claim 7, Milam in view of Austen discloses the mattress from claim 6.
However, Milam does not disclose wherein said mattress is set upon an adjustable frame with an adjustable headboard, said frame and said headboard can raise and lower to create space for airflow below said head portion when the mattress is used for a prone sleeping position.
Regardless, Skeffington teaches (FIGS. 4) a mattress set upon an adjustable frame (‘H’ as illustrated in FIG. 4) an adjustable headboard (comprising D1/D2; FIG. 4), said frame and said headboard can raise and lower (through D1/D2’s raising and lowering operation) to create space for airflow below said head portion when the mattress is used for a prone sleeping position. Where it is considered that raising and lowering the head portion (‘G’) would create space the airflow beneath the head portion.
.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milam in view of Austen in further view of Schultz (U.S. Pat. No. 7536741).
Regarding claim 9, Milam in view of Austen discloses the mattress from claim 6, wherein said first and second interchangeable cushions are adapted for prone or side sleeping (Milam: Page 1, lines 10-16).
However, Milam does not disclose one or more said interchangeable cushions having a recessed portion where user’s arm can fit underneath the cushion.
Regardless, Shultz teaches (FIG. 9) one or more cushions having a recessed portion where user’s arm can fit underneath the cushion (as illustrated in FIG. 9).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the recessed portion of Shultz (as illustrated in FIG. 9) into the interchangeable cushions of Milam (as illustrated in FIGS. 1 and 2). Where the results would have been predictable as both Milam and Shultz are concerned with modular bedding arrangements (Milam: as illustrated in FIGS. 1 and 2; Schultz: as illustrated in FIGS. 9 and 6). Where further, Schultz recognizes “The enlarged cavity 514 more comfortably accommodates the person's lower arm 306” (Col. 5, lines 13-15). It is considered however, that an element that is “adapted to” perform a function is not a 
Regarding claim 10, Milam in view of Austen and Schultz discloses (Milam: FIGS. 1 and 2; Schultz: FIG. 9) the mattress from claim 6 (as set forth in claim 9 prior), wherein said first and second interchangeable cushions are adapted for the side sleeping position (Milam: FIGS. 1 and 2/page 1, lines 10-16), one or more said cushions affixing to said mattress (Milam: FIG. 1 and 2) to allow for a recessed open space for user’s arm to rest (with Schultz’s recessed portion as set forth prior in claim 9 above; as illustrated in FIG. 9 of Schultz). It is considered however that an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138 is relevant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning modular mattresses, configurations thereof, cushions/inserts thereof, and various sleeping positions pertinent thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/2/2021